DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claim 1 recites the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:
1. A method of operating a gaming machine, the method comprising the operations of:
displaying, on an electronic display device, a plurality of symbol-bearing reels and an array of symbol positions, the array of symbol positions comprising a plurality of rows and columns (method of organizing human activity);
spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the array (method of organizing human activity);
awarding, by game-logic circuitry, payouts for winning symbol combinations along horizontal and vertical ways, each horizontal way comprising a set of the symbol positions in respective consecutive ones of the columns starting with the leftmost symbol position of each row, each vertical way comprising a set of the symbol positions in respective consecutive ones of the rows starting from the topmost row (mental process);
in response to a triggering event, expanding the array by expanding one or more of the rows of the array to add one or more symbol positions to each expanded row (method of organizing human activity);
again spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the expanded array (method of organizing human activity); and
again awarding, by the game-logic circuitry, payouts for winning symbol combinations along the horizontal and vertical ways (mental process).

11. A method of operating a gaming machine, the method comprising the operations of:
displaying, on an electronic display device, a plurality of symbol-bearing reels and an array of symbol positions, the array of symbol positions comprising a plurality of rows and columns, the reels being associated with the respective rows of the array (method of organizing human activity); 
spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the respective rows of the array (method of organizing human activity); 
awarding, by game-logic circuitry, payouts for winning symbol combinations appearing along left-to-right ways and top-to-bottom ways, wherein the symbols of the winning symbol combinations along the left-to-right ways appear in respective consecutive ones of the columns starting with the leftmost symbol position of each row, wherein the symbols of the winning symbol combinations along the top-to-bottom ways appear in respective consecutive ones of the rows starting from the topmost row (mental process); and
in response to a first triggering event, conducting, by the game-logic circuitry, a series of free games wherein:
in response to a second triggering event, expanding the array by expanding one or more of the rows of the array to add one or more symbol positions to each expanded row (method of organizing human activity);
again spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the respective rows of the expanded array (method of organizing human activity); and
again awarding, by the game-logic circuitry, payouts for winning symbol combinations appearing along the left-to-right ways and the top-to-bottom ways (mental process).

17. A gaming system comprising:
a gaming machine including an electronic display device configured to display a plurality of symbol-bearing reels and an array of symbol positions, the array of symbol positions comprising a plurality of rows and columns; and 
game-logic circuitry configured to perform the operations of:
 spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the array (method of organizing human activity);
awarding payouts for any winning symbol combinations along the rows and the columns of the array (mental process);
in response to a triggering event, expanding the array by expanding one or more of the rows of the array to add one or more symbol positions to each expanded row (method of organizing human activity);
again spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the expanded array (method of organizing human activity); and
again awarding, by the game-logic circuitry, payouts for any winning symbol combinations along the rows and the columns of the expanded array (mental process).

The limitations in claims 1, 11 and 17 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. an electronic display device, game-logic circuitry, a game machine, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.

Regarding dependent claims 2-10, 12-16 and 18-20:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.
Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of an electronic display device, game-logic circuitry, a game machine, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boese et al (US 2017/0024957).
In Regards to claims 1 and 17, Boese discloses:
displaying, on an electronic display device, a plurality of symbol-bearing reels and an array of symbol positions, the array of symbol positions comprising a plurality of rows and columns (paragraph [0221], Fig. 7A, base game display including reels 702-710 having symbols thereon);

spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the array (paragraph [0221], the displayed reels are spun and stopped to determine a game outcome);

awarding, by game-logic circuitry, payouts for winning symbol combinations along horizontal and vertical ways, each horizontal way comprising a set of the symbol positions in respective consecutive ones of the columns starting with the leftmost symbol position of each row, each vertical way comprising a set of the symbol positions in respective consecutive ones of the rows starting from the topmost row (paragraph [0221], the spun reels are evaluated for one or more payouts and/or winning combinations along active pay-lines);

in response to a triggering event, expanding the array by expanding one or more of the rows of the array to add one or more symbol positions to each expanded row (paragraph [0227] Fig. 7H, in response to a trigger reels are extended in the left or right direction);

again spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the expanded array (paragraph [0224], after the expansion the reels are spun again to form one or more winning outcomes); and

again awarding, by the game-logic circuitry, payouts for winning symbol combinations along the horizontal and vertical ways (paragraph [0224], after the expansion the reels are spun again to form one or more winning outcomes).

In Regards to claim 11, Boese discloses that which is discussed above. Boese further discloses: 
displaying, on an electronic display device, a plurality of symbol-bearing reels and an array of symbol positions, the array of symbol positions comprising a plurality of rows and columns, the reels being associated with the respective rows of the array (paragraph [0221], Fig. 7A, base game display including reels 702-710 having symbols thereon); 

spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the respective rows of the array (paragraph [0221], the displayed reels are spun and stopped to determine a game outcome); 

awarding, by game-logic circuitry, payouts for winning symbol combinations appearing along left-to-right ways and top-to-bottom ways, wherein the symbols of the winning symbol combinations along the left-to-right ways appear in respective consecutive ones of the columns starting with the leftmost symbol position of each row, wherein the symbols of the winning symbol combinations along the top-to-bottom ways appear in respective consecutive ones of the rows starting from the topmost row (paragraph [0221], the spun reels are evaluated for one or more payouts and/or winning combinations along active pay-lines); and

in response to a first triggering event, conducting, by the game-logic circuitry, a series of free games (paragraph [0178], triggered bonus game includes free spins wherein the reels may be further expanded) wherein:

in response to a second triggering event, expanding the array by expanding one or more of the rows of the array to add one or more symbol positions to each expanded row (paragraph [0227] Fig. 7H, in response to a trigger reels are extended in the left or right direction);

again spinning and stopping the plurality of symbol-bearing reels to land symbols on the reels in the symbol positions of the respective rows of the expanded array (paragraph [0224], after the expansion the reels are spun again to form one or more winning outcomes); and

again awarding, by the game-logic circuitry, payouts for winning symbol combinations appearing along the left-to-right ways and the top-to-bottom ways (paragraph [0224], after the expansion the reels are spun again to form one or more winning outcomes).

In Regards to claim 2, Boese discloses that which is discussed above. Boese further discloses that: 
the horizontal ways include the rows of the array, and the vertical ways include the columns of the array (Fig. 7A).

In Regards to claim 3, Boese discloses that which is discussed above. Boese further discloses that: 
the symbol positions in each row of the array are horizontally aligned with each other, and the symbol positions in each column of the array are vertically aligned with each other (Fig. 7A).

In Regards to claims 4, 14 and 19 Boese discloses that which is discussed above. Boese further discloses that: 
the expanded array is center aligned, and wherein the expanding includes expanding each of the one or more rows by a same number of symbol positions in opposite directions (paragraph [0227], Fig. 7H, expanded reel areas 711 and 713, reels can be expanded in the left or right directions (i.e., expanding of the rows)).

In Regards to claim 5, Boese discloses that which is discussed above. Boese further discloses that: 
the triggering event is a mystery event independent of any symbols landing in the array (paragraph [0216], triggering of expansion can be based on wager, length of play time, time of day, etc.).

In Regards to claim 6, Boese discloses that which is discussed above. Boese further discloses that: 
the triggering event occurs during a series of free games triggered by a wagered-on base game (paragraph [0178], triggered bonus game includes free spins wherein the reels may be further expanded).

In Regards to claims 7, 15 and 20, Boese discloses that which is discussed above. Boese further discloses that: 
in response to each occurrence of the triggering event, the operations of expanding, again spinning and stopping, and again awarding are repeated (paragraph [0178], the reels again expanded and spun again to determine an outcome).

In Regards to claim 8, Boese discloses that which is discussed above. Boese further discloses that: 
the rows of the array are oriented in a horizontal direction, and wherein the columns of the array are oriented in a vertical direction (Fig. 7A).

In Regards to claim 9, Boese discloses that which is discussed above. Boese further discloses: 
animating at least one of (1) the symbols in the winning symbol combinations or (ii) the horizontal or vertical ways along which the winning symbol combinations appear (paragraph [0167], animation module presents animations based on game play data, the examiner interprets displaying animations based on game play data to include animations at least indicating winning symbol combination).

In Regards to claim 10, Boese discloses that which is discussed above. Boese further discloses that: 
the reels are associated with the respective rows of the array (paragraph [0212], reels are arraigned in an MxN matrix), 

wherein the spinning and stopping operation and the again spinning and stopping operation cause each reel to populate the symbol positions of a respective one of the rows (paragraph [0221], the displayed reels are spun and stopped to determine a game outcome).

In Regards to claim 12, Boese discloses that which is discussed above. Boese further discloses that: 
the left-to-right ways include the rows of the array, and the top-to-bottom ways include the columns of the array (Fig. 7A).

In Regards to claim 13, Boese discloses that which is discussed above. Boese further discloses that: 
the symbol positions in each row of the array are horizontally aligned with each other, and the symbol positions in each column of the array are vertically aligned with each other (Fig. 7A).

In Regards to claim 16, Boese discloses that which is discussed above. Boese further discloses that: 
the rows of the array are oriented in a horizontal direction, and wherein the columns of the array are oriented in a generally vertical direction (Fig. 7A).

In Regards to claim 17, Boese discloses that which is discussed above. Boese further discloses that: 
the awarding operation and the again awarding operation includes awarding payouts for any winning symbol combinations appearing along horizontal and vertical ways (paragraph [0221], the spun reels are evaluated for one or more payouts and/or winning combinations along active pay-lines), 

each horizontal way comprising a set of the symbol positions in respective consecutive ones of the columns starting with the leftmost symbol position of each row, each vertical way comprising a set of the symbol positions in respective consecutive ones of the rows starting from the topmost row (Fig. 7A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715